DETAILED ACTION

     Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-6, 8 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,166,008. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1, for example, is broader in scope than claim 1 of U.S. Patent No. 10,166,008 and thus fully encompasses claim 1 of U.S. Patent No. 10,166,008 since instant claim 1 does not require wherein each of the at least one Inner glove comprises a wipe component.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

6.	Claims 6, 8, 9, 11-15,17,18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,638,789 (hereinafter Tuszewski) in view of U.S. Patent Application Publication US 2004/0103467 (hereinafter Schmitt et al.).
As for claim 6, the patent to Tuszewski discloses in Figs. 7-10, for example, a cleaning glove device comprising; a glove component (col. 1, lines 11-14 and col. 3, lines 24-26) comprising a plurality of finger compartments for separately receiving each finger and a thumb of a user (Fig. 3; col. 3, lines 24-26); and a wipe component 10 (Figs. 9 and 10), wherein said wipe component 10 is secured (by adhesive) to said plurality of finger compartments of said glove component (reference col. 2, lines 22-25) and, wherein each of said plurality of finger compartments has said palmar finger surface where the user is clearly able to manipulate a corresponding individual, finger wipe section of said plurality of individual, finger wipe sections that corresponds to each palmar finger surface (Figs. 9 and 10). Tuszewski discloses all of the recited subject matter as previously recited above with the exception of the wipe component comprising a plurality of finger wipe sections, wherein each of said plurality of individual, finger wipe sections is separated from one another, wherein each of said plurality of individual, finger wipe sections is secured to a corresponding palmar finger surface of each of said plurality of finger compartments of said glove component. Schmitt et al. teaches in Fig. 2, for example, a cleaning glove device 10 comprising wipe component comprising a plurality of finger wipe sections 12, 12, 12, etc., wherein each of said plurality of individual, finger wipe sections 12, 12, 12, etc. is separated from one another, wherein each of said plurality of individual, finger wipe sections 12, 12, 12, etc., is secured to a corresponding palmar finger surface of each of said plurality of finger compartments of said glove component (paragraph [0026]; note also, Schmitt et al. actually teaches two/either versions of a cleaning glove device, Fig. 1 or Fig. 2, where in Fig. 1, the wipe component 12 covers the full entire outer surface 13 or in Fig. 2, the wipe 
As for claim 8, said cleaning glove device is sterile (col. 1, lines 41-51 and col. 3, lines
11-23).
As for claim 9, wherein said glove component would appear to be manufactured of a material selected from the group consisting of nitrile, latex, vinyl, and rubber and as is typical for a. sterile or hospital environment (e.g., col, 1, lines 17-20 and col. 3, lines 11-23), and wherein said wipe component 10 Is manufactured of a fiber selected from the group consisting of cotton (reference col. 2, lines 8-12).
As for claim 11, said wipe component 10 is/can be manufactured of cotton-batting or a soft absorbent fluffy material which is deemed to be “terry cloth-like material'’.
As for claims 12 and 21, Schmitt et al. also teaches said wipe component 10 further comprises a hand palm wipe section 12 secured to palmar surface of a hand palm section of said glove component (Fig. 2; paragraph [0026]).
As for claim 13, said wipe component 10 is of a wet variety (coi. 2, lines 48-52 and 67-72).

To avoid a redundant rejection, claim 15 is rejected similarly as claims 6, 9 and 14 above.
As for claim 17, said cleaning glove device is sterile (col. 1, lines 41-51 and col. 3, lines
11-23).
To avoid a redundant rejection, claim 18 is rejected similarly as claim 9 above.
As for claim 20, said wipe components 10 is/can be manufactured of cotton-batting or a soft absorbent fluffy material which is deemed to be “terry cloth-like material’’.

Allowable Subject Matter
7.	Claims 7, 10, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270.  The examiner can normally be reached on M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





						/RANDALL E CHIN/                                                                                       Primary Examiner, Art Unit 3723